Exhibit 10.21

LICENSE AGREEMENT

This Agreement is by and between The Topps Company, Inc. with offices at One
Whitehall Street, New York, NY 10004-2109 (hereinafter "Licensee"), and NATIONAL
FOOTBALL LEAGUE PLAYERS ASSOCIATION, a corporation with offices at 2021 L
Street, N.W., Suite 600, Washington, D.C., 20036 (hereinafter "NFLPA" or
"Licensor"). This Agreement shall be effective as of March 1, 2007.

REPRESENTATIONS.

NFLPA represents that the NFLPA has been duly appointed and is acting on behalf
of the active and retired football players of the National Football League
(hereinafter "NFL") who have entered into a Group Licensing Assignment, either
in the form attached hereto as Attachment "A" or through the assignment
contained in Paragraph 4(b) of the NFL Player Contract, and that in such
capacity NFLPA has the right to grant rights and licenses described herein.
Licensee acknowledges that NFLPA also on occasion secures authorization for
inclusion in NFLPA licensing programs from players, including but not limited to
retired players, who have not entered into such Group Licensing Assignment, but
who, nevertheless, authorize NFLPA to represent such players for designated
NFLPA licensed programs.

NFLPA makes no representation that it has the authority to grant, nor does it
grant herein, the right to utilize any symbols, insignias, logos, or other
identifying names or marks of the NFL and/or any of its member clubs.
Accordingly, it is understood by the parties hereto that if likenesses of
players are to be used by Licensee in conjunction with any symbols, insignia, or
logos of the NFL or any of its member clubs, in the exercise of the License
granted hereunder, it will be the responsibility of the Licensee to obtain such
permission as may be necessary for the use of such material from the NFL or the
club(s) in question. Licensor retains all rights not expressly and exclusively
granted to Licensee hereunder.

--------------------------------------------------------------------------------



GRANT OF LICENSE.

Upon the terms and conditions hereinafter set forth, NFLPA hereby grants to
Licensee and Licensee hereby accepts [INFORMATION SUBJECT TO AN APPLICATION FOR
CONFIDENTIAL TREATMENT.].

The rights, licenses, and privileges granted by NFLPA hereunder shall not
constitute or be used by Licensee as a testimonial or an endorsement of any
product, service, or event by all or any of the players, or by NFLPA or Players
Inc.

Licensee acknowledges that the Grant of License of this Section 2 is contingent
upon Licensee's compliance with and performance under the terms and conditions
of the Service Agreement between Licensee and Players Inc, effective March 1,
2007 (hereinafter "Service Agreement"). As provided in Section 14(C), NFLPA may
terminate this Agreement if Licensee shall violate any of its material
obligations under the terms of the Service Agreement.

RETAIL LICENSE ONLY.

The Grant of License set forth in Section 2 of this Agreement applies
[INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.].

TERRITORY AND DISTRIBUTION.

Licensee shall have the right to utilize the rights granted hereunder for
distribution of the licensed product(s) in the following territory: Worldwide.

TERM.

The term of this Agreement shall extend from [INFORMATION SUBJECT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT.] (hereinafter referred to as the
Original License Period) unless terminated in accordance with the provisions
hereof. Licensee may renew this Agreement for a Second License Period from
[INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.], provided
Licensee has materially fulfilled its obligations hereunder in the Original
License Period. Notice of desire to renew shall be given by Licensee no later
than [INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.] in the
Original License Period. Licensee may renew this Agreement also for a Third
License Period from [INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.] to February 28, 2010, provided Licensee has faithfully fulfilled its
obligations hereunder in the Second License Period. Notice of desire to renew
shall be given by Licensee no later than [INFORMATION SUBJECT TO AN APPLICATION
FOR CONFIDENTIAL TREATMENT.] of the Second License Period.

2

--------------------------------------------------------------------------------



Licensee acknowledges and agrees that Licensee has and shall have no right to
extend or renew this Agreement beyond the term and renewal options, if any,
stated herein. No conduct by either Licensor or Licensee (including without
limitation, any approvals granted pursuant to the Service Agreement) shall
create, imply, or infer a new license agreement or an extension of the stated
term and renewal options, if any, of this Agreement, unless same is specifically
set forth in a written agreement signed by both Licensor and Licensee.
Licensee's agreement that this Agreement is subject to the term and renewal
options, if any, stated herein, in all events whatsoever, is a material
inducement for Licensor to enter into this Agreement.

ROYALTY PAYMENT.

Licensee agrees to pay NFLPA a guaranteed royalty of $[INFORMATION SUBJECT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT.] for its use of the rights licensed
hereunder for the Original License Period, a guaranteed royalty of $[INFORMATION
SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.] for the Second License
Period, if applicable, and a guaranteed royalty of $[INFORMATION SUBJECT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT.] for the Third License Period, if
applicable. The guaranteed royalty shall be paid as follows:

For the Original License Period, $[INFORMATION SUBJECT TO AN APPLICATION FOR
CONFIDENTIAL TREATMENT.].

3

--------------------------------------------------------------------------------



For the Second License Period, if applicable, $[INFORMATION SUBJECT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT.].

For the Third License Period, if applicable, $[INFORMATION SUBJECT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT.].



Such guaranteed royalty payments shall be made by Licensee as specified
hereinabove whether or not Licensee uses the rights licensed hereunder, and no
part of such guaranteed payments shall be repayable to Licensee.

Licensee shall also pay to NFLPA an amount equal to [INFORMATION SUBJECT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT.]%) of the gross sales of the licensed
product(s) covered by this Agreement, less the guaranteed payments specified
above for the applicable License Period. Royalties shall be calculated on a
quarterly basis and shall be due as of the last day of each May, August,
November, and February of this Agreement and must be paid no later than fifteen
(15) days following such due dates. Gross sales shall be calculated based on the
actual price(s) charged by Licensee to the retailer or consumer directly or to
the wholesaler in an arm's length transaction. Licensee shall transact no sale,
the effect of which is to reduce the royalty paid by Licensee to NFLPA;
provided, however, that Licensee shall be permitted to provide arm's length
discounts, allowances, and returns that are normal and customary. Gross sales
shall exclude only [INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.] in any annual period of March 1 to February 28 contained herein, and
(b) such exclusion shall be available to Licensee only if Licensee has
theretofore fully complied in a timely manner with its obligation hereunder to
pay all royalties, including guarantees.

4

--------------------------------------------------------------------------------



PAYMENT, INTEREST AND NOTICES.

All transactions under this Agreement including, without limitation, all payment
of royalties and all notices, reports, statements, approvals, and other
communications, shall be with or made payable in the name of NATIONAL FOOTBALL
LEAGUE PLAYERS ASSOCIATION, 2021 L Street NW, Suite 500, Washington, DC 20036,
or its assignee, where applicable. All correspondence, notices, approvals, and
other communications to Licensee shall be with The Topps Company, Inc. with
offices at One Whitehall Street, New York, NY 10004- 2109. With regard to all
guaranteed royalty and actual royalty payments
only
, such payments shall be made by wire transfer in accordance with Attachment "B"
hereto. The payment made hereunder (or the cashing of any check made hereunder)
shall not preclude NFLPA or Players Inc from questioning the correctness thereof
at any time and, in the event any inconsistencies or mistakes are discovered in
correction therewith, they shall immediately be rectified and the appropriate
payment made by Licensee. In addition to all other rights contained in this
Agreement, NFLPA shall be entitled to collect and Licensee shall pay daily
interest at the rate of
[INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.]
%) monthly, or the maximum interest permitted by law if less, on all payments
not timely made to NFLPA by Licensee.

INDEMNIFICATION.

Licensee agrees that it will not during the term of this Agreement, or
thereafter, challenge the rights of Players Inc or NFLPA in and to the
trademarks or names owned by or licensed to Players Inc or NFLPA or any of the
rights licensed as specified in Section 2 of the License Agreement, or in any
way challenge the validity of the Service Agreement or this Agreement.

Licensee further agrees to assist NFLPA and Players Inc to the extent necessary
in the procurement of any protection or to protect any of the rights conveyed
hereunder, and NFLPA, if it so desires, may commence or prosecute at its own
expense any claims or suits in its own name or in the name of Licensee or join
Licensee as a party thereto. Licensee shall notify Players Inc in writing of any
infringement by others of the rights covered by this Agreement that may come to
Licensee's attention, and Players Inc shall have the sole right to determine
whether or not any action shall be taken on account of any such infringement.
Licensee shall not institute any suit or take any action on account of any such
infringement without first obtaining the written consent of Players Inc to do so
and Players Inc shall reasonably consider any such request.

5

--------------------------------------------------------------------------------



For its own acts, Licensee hereby indemnifies NFLPA and undertakes to defend
NFLPA from and against any and all claims, suits, losses, damages, and expenses
(including reasonable attorneys' fees and expenses) arising out of the
manufacture, marketing, sale, distribution, or use of the licensed product(s)
that are the subject of this Agreement, or any material breach by Licensee of
any portion of this Agreement. Licensee agrees to obtain, at its own expense,
general liability insurance providing adequate protection for Licensee and NFLPA
against any such claims or suits in amounts not less than [INFORMATION SUBJECT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.]. Within thirty (30) days from the
date hereof, Licensee shall submit to NFLPA a fully paid policy or certificate
of insurance naming NFLPA as an insured party, requiring that insurer will not
terminate or materially modify such agreement without written notice to NFLPA at
least twenty (20) days in advance thereof.

NFLPA hereby indemnifies Licensee and undertakes to defend Licensee against, and
hold Licensee harmless from, any liabilities, losses, damages, and expenses
(including reasonable attorneys' fees and expenses) resulting from claims made
or suits brought against Licensee based upon the use by Licensee of the rights
licensed in Section 2 strictly as authorized in this Agreement, or any material
breach by Licensor of any portion of this Agreement.

The indemnification obligations set forth in this Paragraph 8 shall survive the
expiration and/or termination of this Agreement.

APPROVALS.

The list of players for whom NFLPA has group licensing authorization (the
"Player Agreement Report") is available to Company via the Internet at
www.nflplayers.com/licensee with Company's "user name" and "password." The
Player Agreement Report shall be established and may be modified by Players Inc,
as specified in the Service Agreement.

6

--------------------------------------------------------------------------------



TRADING CARDS.

Licensee may choose to use player names and/or likenesses to promote licensed
product(s) on or in any material pertaining to packaging, hangtags, wrapping
material, print ads, flyers, point-of-purchase displays, press releases,
catalogues, trade show booths and exhibits, or any other written material or
medium, including, but not limited to, electronic or interactive use; provided,
however, that such use shall require the prior written approval of Players Inc,
as set forth in the Service Agreement. The players included in any such use, if
approved, shall be selected from the Player Agreement Report referred to in the
Service Agreement.

Licensee may choose to use player names and/or likenesses (including, without
limitation, action footage) in radio or television commercials to promote
licensed product(s); provided, however, that such use shall require the prior
written approval of Players Inc, as set forth in the Service Agreement. The
players included in such commercials, if approved, shall be selected from the
Player Agreement Report referred to in the Service Agreement. The content of all
scripts and story boards for proposed radio and television commercials in
connection with the promotion of the licensed product(s) shall require the prior
written approval of Players Inc before any commercials shall be made or shall be
contracted for by Licensee.

Notwithstanding anything to the contrary, Licensee shall be permitted to show on
counter card boxes, without additional separate payment to NFLPA or players: (1)
six or more examples of the football trading cards licensed herein, and/or (2) a
list of six or more players' names whose images or likenesses are used on the
football trading cards licensed herein; provided, however, that such cards are
shown with equal prominence, and provided further, however, that Players Inc
shall retain all rights to prior written approval contained herein and as set
forth in the Service Agreement.

7

--------------------------------------------------------------------------------



NON-INTERFERENCE

. Licensee agrees and acknowledges that it shall not secure or seek to secure,
directly from any player who is under contract to an NFL club, is seeking to
become under contract to an NFL club, or at any time was under contract to an
NFL club, or from such player's agent, permission or authorization for the use
of such player's name, facsimile signature, image, likeness, photograph, or
biography in conjunction with the licensed product(s) herein.

GOODWILL.

Licensee recognizes the great value of the goodwill associated with the rights
licensed in Section 2 of this Agreement and acknowledges that such goodwill
belongs exclusively to NFLPA and that said trademarks, names, and rights
licensed in Section 2 of this Agreement have acquired secondary meaning in the
mind of the public.

Licensee agrees that all elements of the licensed product(s) (including all
material of any nature utilizing in any way the rights licensed hereunder,
including but not by way of limitation all packages, cartons, point of sale
material, newspaper and magazine advertisements) shall be of high standard and
of such style, appearance, and quality as to be adequate and suited to the best
advantage and to the protection and enhancements of such rights; that the
marketing of the licensed product(s) will be conducted in accordance with all
applicable federal, state, and local laws and any other applicable governmental
or quasi-governmental laws or regulations of the United States, Canada, or any
other country; and that the licensed product(s) and their exploitation shall be
of high standard and to the best advantage and that the same in no manner
reflect adversely upon the good name of NFLPA or Players Inc.

SPECIFIC UNDERTAKINGS OF LICENSEE.

Licensee agrees that every use of the rights licensed hereunder by Licensee
shall inure to the benefit of the NFLPA and that Licensee shall not at any time
acquire any title or interest in such rights by virtue of any use Licensee may
make of such rights hereunder.

8

--------------------------------------------------------------------------------



All rights relating to the rights licensed hereunder are specifically reserved
by NFLPA except for the License herein granted to Licensee to use the rights as
specifically and expressly provided in this Agreement.

Upon expiration or termination of this Agreement, all rights granted hereunder
shall immediately revert to NFLPA, and Licensee will refrain from further use of
such rights or any further reference thereto, direct or indirect, except as
provided in Section 15(E) below. Licensee acknowledges that its failure to cease
the use of such rights at the termination or expiration of this Agreement will
result in immediate and irreparable damage to Licensor, individual National
Football League player(s), and/or the rights of any subsequent licensee(s).

TERMINATION BY NFLPA.

In the event Licensee does not commence in good faith to cause the manufacture,
distribution, and sale of the licensed product(s) in substantial quantities on
or before September 1, 2007, NFLPA shall have, in addition to all other remedies
available to it, the option to terminate the License granted hereunder upon
written notice of such termination to Licensee.

In the event Licensee files a petition in bankruptcy or is adjudicated as
bankrupt, or if a petition in bankruptcy is filed against Licensee or makes an
assignment for the benefit of its creditors or an arrangement pursuant to any
bankruptcy laws, or if Licensee discontinues its business, or if a receiver is
appointed for it or its business, all rights granted hereunder shall terminate
automatically and without notice upon the occurrence of any such event. In the
event of such termination, neither Licensee nor its receivers, representatives,
trustees, agents, administrators, successors, and/or assigns shall have any
right to sell, exploit, or in any way deal with the rights granted hereunder or
with any licensed product(s), or any carton, container, packaging or wrapping
material, advertising, promotional or display material pertaining to any
licensed product(s).

9

--------------------------------------------------------------------------------



If Licensee shall violate any of its other material obligations under the terms
of either this Agreement or the Service Agreement, NFLPA shall have the right to
terminate this Agreement upon thirty (30) days' notice in writing, and such
notice of termination shall become effective unless Licensee completely remedies
the violation within the thirty (30) day period and provides reasonable proof to
NFLPA or Players Inc, as applicable, that such violation has been remedied. The
obligations of Licensee hereunder shall include, without limitation, any payment
owed and unpaid by the Licensee to NFLPA in accordance with any previous license
agreement between NFLPA and Licensee (or its predecessor) under which the
parties operated, without regard to whether such license agreement was formally
executed by an authorized signatory for each party. If this Agreement is
terminated under this Section, all royalties theretofore accrued shall become
due and payable immediately to NFLPA and NFLPA shall not be obligated to
reimburse Licensee for any royalties paid by Licensee to NFLPA.

Failure to resort to any remedies referred to herein shall not be construed as a
waiver of any other rights or remedies to which NFLPA is entitled under this
Agreement or otherwise.

Upon termination of this Agreement, Licensee shall have one hundred-twenty (120)
days to dispose of and liquidate all inventory. This inventory shall not be
available to consumers after this one hundred-twenty (120) day period expires.
Such disposition shall conform to this Agreement in all respects. Players Inc
shall have, at its election, the right to conduct a physical inventory at the
time of termination.

PARTNERSHIP

. Nothing herein contained shall be construed to place NFLPA and Licensee in the
relationship of partners or joint venturers, and Licensee shall have no power to
obligate or bind NFLPA in any manner whatsoever.

10

--------------------------------------------------------------------------------



WAIVER AND/OR MODIFICATION.

None of the terms of this Agreement shall be waived or modified except by an
express agreement in writing signed by both parties. With the exception of the
Service Agreement, there are no representations, promises, warranties,
covenants, or undertakings other than those expressly contained in this
Agreement, which represents the entire understanding of the parties. No written
waiver shall excuse the performance of an act other than those specified herein.
The failure of either party hereto to enforce, or delay by either party in
enforcing, any of its rights under this Agreement shall not be deemed a
continuing waiver or modification thereof and either party may commence, within
the time provided by applicable law, appropriate legal proceedings to enforce
any or all of such rights.

NON-ASSIGNABILITY.

This Agreement and all rights and duties hereunder are personal to Licensee and
shall not, without written consent of NFLPA, be assigned, mortgaged,
sublicensed, or otherwise encumbered by Licensee or by operation of law to any
other person or entity. Upon any such attempted unapproved assignment, mortgage,
license, sublicense, or other encumbrance this Agreement shall terminate and all
rights granted to Licensee hereunder shall immediately revert to NFLPA. In
addition, NFLPA may terminate this Agreement, at its sole discretion, in the
event that Licensee is merged, consolidated, transfers all or substantially all
of its assets, or implements or suffers any material change in executive
management or control, or upon any transfer of more than fifty percent (50%) of
its voting control. If, in its sole discretion, NFLPA shall exercise such
termination, all rights granted to Licensee hereunder shall immediately revert
to NFLPA.

NON-DISCLOSURE.

NFLPA agrees that all information, material, documentation, data and
reproductions relating to Licensee's business (including, without limitation,
the style and/or appearance of Licensee's trading cards), trademarks or the
licensed products (the "Confidential Information") shall be held in strict
confidence by NFLPA. The nature and contents of the Confidential Information
shall not be disclosed to any employee, person, firm or entity other than
Players Inc (and other than on a "need-to-know" basis), or used without the
prior written permission of Licensee. It is agreed that Confidential Information
shall not include any information or data which (a) is already known to NFLPA
and/or Players Inc, independent of Licensee providing the Confidential
Information; (b) is or becomes publicly known through no wrongful act of NFLPA
and/or Players Inc; or (c) is independently developed by NFLPA and/or Players
Inc without reference to any Confidential Information provided by Licensee.

11

--------------------------------------------------------------------------------



CONSTRUCTION.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York of the United States of America, except that State's
conflict-of-laws provisions to the extent they are inconsistent with the terms
of this Section 19. The parties consent to the jurisdiction of the State of New
York and designate the courts of the State of New York as the venue for any
dispute arising out of, under, or relating to this Agreement.

[signature page to follow]



 

 

12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and date written first above.

The Foregoing is Acknowledged:

NATIONAL FOOTBALL LEAGUE
PLAYERS ASSOCIATION

THE TOPPS COMPANY, INC.

By: /s/ Douglas F. Allen

By: /s/ Warren Friss

Title: Asst. Executive Director

By: Title: Vice President

Date: __12/10/06

Date: 3/18/07

13

--------------------------------------------------------------------------------

ATTACHMENT A

TEAM: ______________________



NFL PLAYERS ASSOCIATION
GROUP LICENSING ASSIGNMENT

The undersigned player, a member of the National Football League Players
Association ("NFLPA"), hereby assigns to the NFLPA and its licensing affiliates,
if any, the exclusive right to use and to grant to persons, firms or
corporations (collectively "licensees") the right to use his name, signature
facsimile, voice, picture, photograph, likeness and/or biographical information
(collectively "image") in group licensing programs. Group licensing programs are
defined as those licensing programs in which a licensee utilizes a total of six
(6) or more NFL player images in conjunction with or on products that are sold
at retail or used as promotional or premium items. The undersigned player
retains the right to grant permission to a licensee to utilize his image if that
licensee is not concurrently utilizing the images of five (5) or more other NFL
players in conjunction with or on products that are sold at retail or are used
as promotional or premium items. If the undersigned player's inclusion in a
particular NFLPA program is precluded by an individual exclusive endorsement
agreement, and the undersigned player provides the NFLPA with timely notice of
that preclusion, the NFLPA agrees to exclude the undersigned player from that
particular program.

In consideration for this assignment of right, the NFLPA agrees to use the
revenues it receives from group licensing programs to support the objectives as
set forth in the By-laws of the NFLPA. The NFLPA further agrees to use its best
efforts to promote the use of NFL player image in group licensing programs, to
provide group licensing opportunities to all NFL players and to ensure that no
entity engages in a group licensing program without first obtaining a license
from the NFLPA. The NFLPA makes no representations regarding group licensing
other than those expressed herein. This agreement shall be construed under New
York law.

This assignment shall expire on December 31, 2010 and may not be revoked or
terminated by the undersigned player until such date.

Dated:_______________________

___________________________
Player's Signature

Agreed to by the NFLPA:

___________________________
Player's Name (PLEASE PRINT)



____________________________
Name

 

____________________________
Title

 

14

--------------------------------------------------------------------------------

